Title: From George Washington to Isaac Foster, 22 January 1777
From: Washington, George
To: Foster, Isaac



Sir
Head Quarters Morris town 22d Jan. 1777

Doctor Morgan having been dismissed from the Director Generalship, by Congress, I must desire you to take Care of the Hospital on the East Side of Hudsons River till a new Appointment is made. I have addressed myself to you supposing you are the eldest Surgeon, but if I am mistaken, be pleased to put this Letter into the Hands of the person who is. I am Sir yr most obd. Servt.
